                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

    UNITED STATES OF AMERICA,
                                                       Case No. 2:20-cr-00122-DCN
          Plaintiff,
                                                       MEMORANDUM DECISION AND
    v.                                                 ORDER

    JOSE HUERTA-ZUNIGA and
    AGUSTIN GARCIA-ESTRADA,

          Defendants.


                                      I. INTRODUCTION

         Pending before the Court is Defendants Jose Huerta-Zuniga and Agustin Garcia-

Estrada’s joint Motion in Limine. Dkts. 43–44.1 Having reviewed the record and briefs, the

Court finds that the facts and legal arguments are adequately presented. Accordingly, in

the interest of avoiding further delay, and because the Court finds that the decisional

process would not be significantly aided by oral argument, the Court will decide the motion

without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Upon review, and for the

reasons set forth below, the Court GRANTS in PART and DENIES in PART the motion.

                                    II. LEGAL STANDARD

         “Motions in limine are well-established devices that streamline trials and settle

evidentiary disputes in advance, so that trials are not interrupted mid-course for the

consideration of lengthy and complex evidentiary issues.” Miller v. Lemhi Cty., No. 4:15-


1
 Defendants filed an initial Motion in Limine (Dkt. 43) on May 3, 2021, but promptly filed an amended
motion (Dkt. 44) the next day. The Court refers to their amended motion—Dkt. 44—throughout this Order.


MEMORANDUM DECISION AND ORDER - 1
cv-00156-DCN, 2018 WL 1144970, at *1 (D. Idaho Mar. 2, 2018) (cleaned up); see also

Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 n.4 (9th Cir. 2013). “The term ‘in

limine’ means ‘at the outset.’ A motion in limine is a procedural mechanism to limit in

advance testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009) (quoting In Limine, Black’s Law Dictionary 803 (8th ed. 2004)).

       Because “[a]n in limine order precluding the admission of evidence or testimony is

an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490, 493 (9th Cir. 1989)

(citation omitted), “a district court has discretion in ruling on a motion in limine,” United

States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991). Further, in limine rulings are preliminary

and, therefore, “are not binding on the trial judge [who] may always change his mind during

the course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3 (2000).

                                    III. DISCUSSION

       On February 20, 2020, United States Border Patrol Agents Samuel Salts and Jeremy

Mobley were conducting surveillance on a hotel in Post Falls, Idaho, as part of an illegal

immigration investigation. The Agents had previously learned Huerta-Zuniga was possibly

staying at the hotel and was not lawfully present in the country. As the Agents observed

the hotel, Huerta-Zuniga and an unknown passenger (later determined to be Garcia-

Estrada) arrived.

       The Agents made contact with Huerta-Zuniga and Garcia-Estrada and inquired

about their legal status. After briefly talking with Defendants, the Agents indicated that

they were going to place Huerta-Zuniga under arrest. This led to a physical fight between

Agent Salts and Garcia-Estrada, and between Agent Mobley and Huerta-Zuniga, that lasted


MEMORANDUM DECISION AND ORDER - 2
approximately ten minutes. Upon subduing Defendants with the help of Post Falls police

officers, the Agents arrested Defendants.

       Defendants have been charged and indicted on one count of assault of a federal

agent in violation of 18 U.S.C. § 111(a). On May 4, 2021, Defendants filed their Motion

in Limine raising nine issues. Dkt. 44. The Government responded, offering no objections

or opposition to most of the issues raised. Dkt. 46. However, the Government did oppose

Defendants’ request for the exclusion of all expert witnesses for the prosecution. In their

Reply, Defendants doubled down on their request to exclude the expert witnesses, insisting

that the witness disclosures were untimely and improper. Dkt. 52.

       The matter is now ripe before the Court. The Court will address each of the nine

issues raised by Defendants one by one.

   1. Exclusion of Witnesses

       First, pursuant to Federal Rule of Evidence 615, Defendants request exclusion of all

witnesses during other witnesses’ testimony, with the exception of defense witness United

States Border Patrol Agent Ruben Sandoval. Defendants also request that the United

States’ designated representative “testify first so as not to violate the spirit” of Rule 615.

Dkt. 44, at 3.

       “At a party’s request, the court must order witnesses excluded so that they cannot

hear other witnesses’ testimony.” Fed. R. Evid. 615. However, the “rule does not authorize

excluding,” among others, a designated representative for a party that is not a natural

person—such as the United States in this case. Fed. R. Evid. 615(b). In United States v.

Valencia-Riascos, the Ninth Circuit rejected several claims that the district court erred by


MEMORANDUM DECISION AND ORDER - 3
allowing a designated law enforcement officer to sit at the government’s table during the

entire case and testify at the end of the government’s case-in-chief. 696 F.3d 938, 942–44

(9th Cir. 2012). In doing so, the Ninth Circuit “observe[d] that it may be a good practice to

require case agent witnesses to testify first,” but declined to adopt a strict rule that the

government proceed in such a manner. Id. at 943 (cleaned up).

       In this case, the Government does not object to, or otherwise oppose, Defendants’

requests to exclude witnesses or have its designated representative testify first. Dkt. 46, at

3. Therefore, the Court will exclude all witnesses from being present while they are not

testifying, except for Mr. Sandoval. The Government’s designated representative will

provide testimony first and thereafter be excused. Defendants’ requests in this respect are

GRANTED.

   2. Rule 404(b) and 609 Evidence

       Next, Defendants ask the Court to prohibit the Government from eliciting any

evidence of which the Government has not given proper notice under Federal Rules of

Evidence 404(b) or 609. Beyond these two rules, Defendants cite the District of Idaho’s

Revised Criminal Procedural Order No. 377, which requires notice of Rule 404(b) evidence

45 days prior to trial. The Government does not oppose Defendants’ request and responds

by saying that it does not intend to file any motions regarding admission of Rule 404(b) or

609 evidence.

       Under Rule 404(b)(3), prosecutors in criminal cases must “provide reasonable

notice” of any Rule 404(b) evidence they intend to offer in writing before trial “or in any

form during trial if the court, for good cause, excuses lack of pretrial notice.” Fed. R. Evid.


MEMORANDUM DECISION AND ORDER - 4
404(b)(3). Rule 609’s only notice requirement is “reasonable written notice of the intent to

use” evidence of convictions from which ten years have passed since the later event of

conviction or release from confinement. Fed. R. Evid. 609(b)(2).

       Proper notice must be followed under the cited rules—and all other notice rules for

that matter. However, there does not appear to be any dispute between the parties on this

issue because the Government has offered no opposition to Defendants’ request. Therefore,

the Court need not issue a ruling on this issue.

   3. Expert Witnesses

       Speaking of notice, Defendants’ next request is by far the most contentious question

presented in the instant motion: whether the Government’s expert disclosures in this case

were timely and proper. Defendants ask the Court to prohibit the Government from calling

any expert witnesses because they claim the Government’s notice of its proposed expert

witnesses was untimely.

       A timeline of the expert disclosures in this case informs this issue. On April 16,

2021, Defendants disclosed Sandoval, a former Border Patrol Agent with many years of

experience training agents in both proper protocols and Spanish, as their expert witness.

Dkt. 41, at 1. Sandoval intends to testify regarding Border Patrol protocol for agents to

identify themselves during plain-clothes operations, the Agents’ Spanish proficiency in

identifying themselves to Defendants, the Agents’ use of force, and the Agents’ overall

performance of their duties. Id. at 2–4.

       The pretrial motions deadline was April 17, 2021. Dkt. 39. On April 19, 2021, the

defense, through mutual agreement with the Government, disclosed Sandoval’s expert


MEMORANDUM DECISION AND ORDER - 5
witness report. On May 4, 2021, Defendants asked the Court to preclude any prosecution

expert witnesses by way of the instant motion. Dkt. 44.

       A week later, on May 11, 2021, the Government notified Defendants, through its

response brief, that it would “possibly” call two expert witnesses. Dkt. 46. The Government

suggests it may call Josh Espiritu with Border Patrol to testify regarding Border Patrol

policies and Diana Arbiser to testify regarding the Agents’ Spanish proficiency. Several

days later, the Government provided the defense with curriculum vitae for Espiritu and

Arbiser. At the time Defendants’ Reply was filed on, May 18, 2021, the Government had

not provided any report outlining the anticipated expert witness testimony. However, the

Government disclosed a report later that day. The Government’s expert witnesses’ opinions

are essentially the opposite of that of Sandoval.

       The Government opposes Defendants’ request to exclude these witnesses, arguing

that Espirtu’s and Arbiser’s respective testimonies relate to the very issues to which

Defendants’ expert will testify and that its disclosures provided adequate time for the

defense expert’s review.

       The Court agrees with the Government. To begin, although Federal Rule of

Criminal Procedure 16(a)(1)(G) requires the Government to disclose its expert witnesses

to Defendants, nothing in the text of the Rule imposes a specific deadline for expert witness

disclosures or speaks at all to the timing of such disclosures. Moreover, this Court did not

impose such a deadline. Therefore, no specific deadline was violated in this case.

       Next, the advisory committee’s notes to Rule 16 addresses this issue, but do not

dictate the result Defendants seek. The committee’s notes state, “[a]lthough no specific


MEMORANDUM DECISION AND ORDER - 6
timing requirements are included, it is expected that the parties will make their requests

and disclosures in a timely fashion.” Fed. R. Crim. P. 16 advisory committee’s notes

(1993). Here, the Government notified Defendants of its experts one week after it learned

of Defendants’ expert, which was twenty-one days prior to trial. Under the circumstances,

the Government acted in a timely fashion.

       In addition, while the Ninth Circuit has weighed in on this issue, the two principal

cases Defendants cite are materially distinguishable from the case at hand. In United States

v. Barrett, the Ninth Circuit held that the district court abused its discretion when it denied

a motion to continue the trial where the defendant received notice of the government’s

intent to call a photographic expert eight days before trial, and the results of the expert’s

test only two days before trial. 703 F.2d 1076, 1081 (9th Cir. 1983). The court reasoned

that the defendant did not have “adequate time to obtain an expert to assist him in attacking”

the government’s expert. Id. Ultimately, the court found the error to be harmless, but it was

an error, nonetheless. Id. Similarly, in United States v. Ornelas, the Ninth Circuit upheld

the exclusion of a defense expert witness where the defense missed an expert disclosure

deadline set by the district court and the disclosure was five days before trial. 906 F.3d

1138, 1149–50 (9th Cir. 2018).

       This case is materially distinguishable from Barrett and Ornelas on several grounds.

First, in this case, the Government disclosed its witnesses twenty-one days before trial,

unlike the eight and five days in Barrett and Ornelas, respectively.

       Second, the timing of Defendants’ disclosure matters here. Defendants notified the

Government of their intent to call an expert on April 16, 2021. Defendants then sought to


MEMORANDUM DECISION AND ORDER - 7
preclude the Government from using its own experts on May 4, 2021. A week later, the

Government notified Defendants of its intent to call two experts. This series of events

shows that the Government was not merely standing by to impose expert by ambush.

Rather, it demonstrates that the Government found its proposed experts in response to

Defendants’ disclosure. Thus, the timing problem about which Defendants complain is, at

least in part, due to the timing of their own disclosure. Had Defendants disclosed their

expert sooner, the Government’s disclosures could have promptly followed, as they did in

this case, giving both sides even more time before trial.

       Third, unlike in Barrett, where the defense had very little time to find an expert to

opine on the new expert opinions related to photography, here Defendants already have an

expert who can testify on the same topics (Border Patrol policies and Spanish proficiency)

as will the Government’s experts. Indeed, those are the very subject matter of Sandoval’s

opinions. Therefore, this case does not present a situation in which Defendants have to find

and prepare a witness on a totally new topic on the eve of the trial.

       Lastly, and to reiterate, unlike the specific deadline imposed by the district court in

Ornelas, there was no specific deadline for expert witness disclosures in this case. Thus,

the Government did not disobey the Court’s scheduling order, which is a significant

distinction.2




2
 Until Defendants disclosed Sandoval as their expert witness, there was no expert opinion for the
Government to rebut. So, even if the Government had violated a deadline for expert witness disclosures—
which it did not—the Government would have still been able to use its expert witnesses in its rebuttal.


MEMORANDUM DECISION AND ORDER - 8
        In short, this case does not present the same concerns as those identified in Barrett

and Ornelas. The Court finds that the Government disclosed its experts in a timely fashion.

Both Defendants and the Government turned square corners in dealing with each other in

this case.3 Accordingly, Defendants’ request that the Court exclude the Government’s

expert witnesses is DENIED.

    4. Henthorn Materials

        Citing United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991), Defendants also

request “any impeachment materials present in the personnel files” of Agents Salts and

Mobley, as well as two other local law enforcement agents that Defendants anticipate will

testify. Dkt. 44, at 5–6.

        The Henthorn court repeated “the procedure the prosecution must follow when

confronted with a request by a defendant for the personnel files of testifying officers”

enunciated in United States v. Cadet, 727 F.2d 1453 (9th Cir. 1984). That is, the

Government “must disclose information favorable to the defense that meets the appropriate

standard of materiality. If the prosecution is uncertain about the materiality of information

within its possession, it may submit the information to the trial court for an in camera

inspection and evaluation.” Henthorn, 931 F.2d at 30–31 (cleaned up). On appeal, if the

Government fails to examine the personnel files of testifying officers, the case is remanded


3
  As a final note, nothing about the Court’s Revised Criminal Procedural Order, General Order No. 377,
requires the result Defendants suggest. Most relevant to this issue, General Order No. 377 states: “Within
fourteen (14) days of receiving written notice of expert testimony, the opposing party must notify the Court
if any scientific methodology or other specialized knowledge is going to be objected to or challenged. The
Court will make a determination if a hearing is necessary regarding the admissibility of the expert witness
testimony.” Defendants have had, and continue to have, time to assess and to determine whether they think
a Daubert hearing is necessary for the Government’s two expert witnesses.


MEMORANDUM DECISION AND ORDER - 9
to the district court to review the files and determine whether information should have been

disclosed. Id. at 31. If it should have been, the district court determines whether the

defendant is entitled to a new trial or whether nondisclosure was harmless beyond a

reasonable doubt. Id.

       Here, the Government responds to Defendants’ request for Henthorn evidence by

representing that it has contacted the law enforcement agents, has initiated an examination

of the personnel files, and will submit any pertinent information for the Court’s review.

Accordingly, a ruling on this issue is unnecessary at this juncture. The Court will take up

this issue prior to jury selection on the first day of trial to ensure that any and all materials

required to be disclosed have been.

   5. Brady Materials

       Defendants next seek disclosure of all materials due under Brady and its progeny.

See generally Brady v. Maryland, 373 U.S. 83 (1983). They assert that, to date, they have

not received any Brady materials. The Government responds that it “is aware of its Brady

obligations and will continue to fulfill them.” Dkt. 46, at 4. Defendants do not make any

further argument. The law requiring Brady disclosures undoubtedly applies to this case.

That said, in the absence of any apparent controversy on this issue, there is no reason for

the Court to set forth a ruling.

   6. Vouching

       Defendants also ask the Court to “preclude the [G]overnment from any and all forms

of vouching.” Dkt. 44, at 6. “Vouching consists of placing the prestige of the government

behind a witness through personal assurances of the witness’s veracity, or suggesting that


MEMORANDUM DECISION AND ORDER - 10
information not presented to the jury supports the witness’s testimony.” United States v.

Weatherspoon, 410 F.3d 1142, 1146 (9th Cir. 2005) (cleaned up). Here, there is no

indication that the Government intends to employ any improper tactics of vouching.

Accordingly, the Court will not announce a prospective ruling on this issue. Defendants

will need to make the appropriate objection when and if they believe the Government has

engaged or attempted to engage in “vouching.”

   7. Hybrid Opinion Testimony

       Defendants ask the Court to prohibit prospectively the use of “hybrid witnesses.” In

other words, they do not want immigration or law enforcement agents drifting between lay

witness testimony and expert witness testimony. Defendants are concerned, in particular,

that the Government’s witnesses will opine on issues of the proper use of force or the

question of the extent of bodily injury. The Government asserts that it “does not intend to

use any of its fact witnesses to elicit expert opinions.” Dkt. 46, at 5. Therefore, a

prospective ruling on this issue is unnecessary.

   8. Juror Video on Unconscious Bias

       Defendants additionally request the Court to play an instructional video on

unconscious or implicit bias for the jury. The Government does not oppose this request.

The Court has already included the video to which Defendants refer in its routine jury

procedures and will ensure the video is played for the prospective jurors in this case. The

request is GRANTED.

   9. Leave to File

       Lastly, Defendants request “leave to file further motions based on information


MEMORANDUM DECISION AND ORDER - 11
gained from any further discovery or newly disclosed evidence or witnesses submitted by

the [G]overnment.” Dkt. 44, at 9. The Government offers no opposition. The Court finds

good cause for this request, especially in light of the Government’s ongoing review of

materials. Therefore, Defendants’ request is GRANTED.

                                     V. ORDER

The Court HEREBY ORDERS:

      1. Defendants’ joint Motion in Limine (Dkt. 43) and joint Amended Motion in

          Limine (Dkt. 44) are GRANTED in PART and DENIED in PART.


                                              DATED: May 25, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
